Opinion by
Judge Hardin:
The evidence upon which the county court confirmed the report of its commissioner settling the accounts of Mrs. Jones as the late guardian of Miss Bright, is not certified in the record; so this court can not know, from the record, whether the judgment founded on the county, court settlement was right or not so far as Mrs.. Jones is concerned. But the joint judgment against herself and husband is certainly erroneous, there being nothing disclosed in the. record to sustain any personal judgment against him.
Wherefore the judgment is. reversed and the cause remanded for further proceedings not inconsistent with this1 opinion.
The case of Helm v. Short, 7 Bush 624, should govern the action of the court, on the return of this cause, as to evidence to be considered on the trial of the case. \